 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   DESTINY MARIE SANCHEZ,                               Case No. 1:20-cv-01246-SAB

12                   Plaintiff,                           ORDER RE STIPULATION FOR
                                                          EXTENSION OF TIME
13           v.
                                                          (ECF No. 18)
14   COMMISSIONER OF SOCIAL SECURITY,

15                   Defendant.

16

17          On May 26, 2021, a stipulation was filed for an extension of time for Defendant to file a

18 response to Plaintiff’s opening brief.

19          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

20          1.      Defendant’s response to Plaintiff’s opening brief shall be filed on or before July

21                  19, 2021; and

22          2.      Plaintiff’s reply, if any, shall be filed on or before August 3, 2021.

23
     IT IS SO ORDERED.
24

25 Dated:        May 27, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
